Citation Nr: 1450000	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for patella femoral syndrome with arthritis of the left knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for patella femoral syndrome with arthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2000 to March 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued 10 percent disability ratings for the Veteran's patella femoral syndrome with arthritis of the right and left knees.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

In the October 2014 written brief, the Veteran's representative stated that the Veteran had not been re-examined for his back and right shoulder disabilities since 2003.  Additionally, the representative stated that the side effects of the NSAIDS taken for the pain and inflammation should be looked for and service-connected where found.  Further, he stated that if the Veteran was now hypertensive that may be the cause, along with the service treatment records documenting a number of hypertensive and very close readings in service.   The Board interprets these statements as raising claims of entitlement to service connection for hypertension and residuals from medication (NSAIDS) taken for pain and inflammation, and entitlement to increased disability ratings for service-connected traumatic arthritis of the lumbar spine and right shoulder.  As the Agency of Original Jurisdiction (AOJ) has not yet adjudicated these issues, they are referred back to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to disability ratings in excess of 10 percent for patella femoral syndrome with arthritis of the right and left knees.  

The Veteran contends that his patella femoral syndrome with arthritis of the right and left knees are worse than the 10 percent disability ratings currently assigned.  The Veteran was last given a VA examination to assess the severity of his right and left knee disabilities in June 2009.  In the July 2009 Notice of Disagreement, the Veteran reported that the x-rays taken at his June 2009 VA examination were not proper, his physician stated his knees were constantly getting worse, his knees were worse than six years ago, and that eventually knee replacements would be required.  Additionally, on the March 2010 Substantive Appeal, the Veteran reported that he was on his feet a lot at work and was having increased pain in both knees.  He also stated that he would sometimes soak in the tub when he got home from work and received cortisone shots in his knees.  Furthermore, he reported that he originally thought he had bone spurs, but his doctors advised him that it was a lot more complicated than that.  He also reported that at the worst pain, he could not straighten his leg and his ability to flex was limited.  Lastly, he reported that the VA examination given was very quick and not very thorough.  He believed the examiner was a nurse practitioner and not an orthopedic doctor. 

In this particular case, the June 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected right and left knee disabilities.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his patella femoral syndrome with arthritis of the right and left knees.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, a remand is also necessary in order to obtain any outstanding private medical records.  The evidence of record shows that the Veteran was receiving private treatment for his right and left knee disabilities until May 2010.  It is unclear to the Board if the Veteran continued to seek private treatment for his claimed conditions after that time.  Because it appears that there may be outstanding private treatment records after May 2010 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his left and right knee disabilities.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  

All attempts to procure any outstanding treatment records should be documented in the claims file.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2013).  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2) After the foregoing, the Veteran should be scheduled for a VA examination with an appropriate specialist to determine the current level of severity of his right and left knee disabilities (patella femoral syndrome with arthritis).  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be performed, to include x-rays.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right and left knee disabilities.  All necessary testing should be provided, including range of motion tests on extension and flexion.  

The examiner should also be asked to determine whether the knees exhibit weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disabilities; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the knees and, if so, whether those symptoms are slight, moderate, or severe.  

Furthermore, the examiner should state whether the Veteran has any ankylosis of the knees.  

In addition, the examiner should state if the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, the examiner should state if the Veteran has symptomatic removal of semilunar cartilage.

The examiner should also state whether the Veteran has impairment of the tibia and fibula and, if so, describe the impairment.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims.  If any claim is denied, the AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



